      Case 2:20-cv-01586-JAM-AC Document 4 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEON DAVIS JR.,                                      No. 2:20-cv-01586 JAM-AC PS
12                        Plaintiff,
13            v.                                           ORDER
14    DEPARTMENT OF VA-VBA-ROBERT
      WILKIE-SECRETARY,
15
                          Defendants.
16

17

18           Plaintiff, who is proceeding in pro se, has filed this case against the Department of

19   Veterans Affairs, and has paid the filing fee. Based on the contents of the complaint, the court

20   has determined that this case was filed in the improper venue.

21           The federal venue statute provides that “[a] civil action in which a defendant is an officer

22   or employee of the United States or any agency thereof acting in his official capacity or under

23   color of legal authority, or an agency of the United States, or the United States, may, except as

24   otherwise provided by law, be brought in any judicial district in which (A) a defendant in the

25   action resides, (B) a substantial part of the events or omissions giving rise to the claim occurred,

26   or a substantial part of property that is the subject of the action is situated, or (C) the plaintiff

27   resides if no real property is involved in the action.” 28 U.S.C. § 1391(e)(1).

28
                                                          1
      Case 2:20-cv-01586-JAM-AC Document 4 Filed 08/12/20 Page 2 of 2

 1          In this case, plaintiff complains of incidents that occurred during his employment at the
 2   Oakland Regional Office of the VA. See ECF No. 1 at 9. Plaintiff lists himself as having a Texas
 3   address. ECF No. 1 at 7. Oakland, California is in Alameda County, which is part of the
 4   Northern District of California. In the interest of justice, a federal court may transfer a complaint
 5   filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire,
 6   512 F.2d 918, 932 (D.C. Cir. 1974).
 7          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 8   States District Court for the Northern District of California.
 9   DATED: August 11, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
